Citation Nr: 0201627	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  98-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).

The appellant, who is the veteran's surviving spouse, and her 
daughter, testified at a Travel Board Hearing that was held 
before the undersigned in Albuquerque, New Mexico, in March 
1999.  The Board remanded the case in July 1999, for 
additional development, and denied the appeal in an April 
2000 decision, which the appellant appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 2000, the Secretary of VA filed an Appellee's Motion 
for Remand and to Stay Proceedings, asking the Court to 
vacate the Board decision and remand the case for additional 
development pursuant to the recently-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  In March 2001, the Court issued an Order 
granting the motion, and the case has since been returned to 
the Board.



FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran died in December 1995, at the age of 76, due 
to end-stage lung disease.  Chronic aspiration pneumonia, 
gastroesophageal reflux, and an ocular disease, were listed 
as secondary conditions in his certificate of death. 

3.  It is not shown that the veteran's death was the result 
of VA hospital care, medical or surgical treatment, or 
examination.


CONCLUSION OF LAW

Entitlement to compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. §§ 1151, 1310 (West 1991); 
38 C.F.R. §§ 3.312, 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence of record shows that, while serving on active 
duty in France in 1944, the veteran was struck by enemy fire 
that caused multiple shell fragment wounds (SFWs) to his left 
leg, knee and thigh.  Shortly after discharge, service 
connection was established for the residuals of these SFWs.  
The disabilities remained identified, and rated, throughout 
the veteran's life, as follows:  residuals of gunshot wounds 
to Muscle Group XIV of the left lower extremity, with 
retained foreign body fragments, rated as 30 percent 
disabling; status post arthrotomy of the left knee, rated as 
10 percent disabling; scar due to gunshot wound to the left 
knee, with retained foreign body fragments, also rated as 10 
percent disabling; and a scar on the anterolateral surface of 
the middle one-third of the left lower leg, as well as scars 
on the left hand and left supra-orbital ridge, all evaluated 
as zero percent disabling.  The combined rating was 40 
percent.

In August 1994, the veteran was admitted to the Albuquerque, 
New Mexico, VA Medical Center (VAMC), with chief complaints 
of fatigue, weight loss, and cough, and evidence of "some 
change[s]" on chest X-Rays.  It was noted that the veteran's 
past history was significant for "positive PPD" (purified 
protein derivative of tuberculin) in June 1990, and that it 
also included restrictive lung disease, gastroesophageal 
reflux disease (GERD, diagnosed in 1987), degenerative joint 
disease, chronic low back pain, and chondromalacia of the 
left knee.  It was further noted that the veteran was a 
retired miner, who had had exposure to coal, copper and 
uranium.  He had "a 53 pack year [smoking] history" until 
1990, as well as a 19-year history of alcohol abuse, also in 
the past.  It was opined that the majority of the veteran's 
cough and lung changes were attributed to the chronic 
aspiration and GERD, which would possibly require surgical 
intervention in the future.  Additional studies and medical 
treatment for the near future, as well as a special dysphagia 
diet, were recommended on discharge, at which time the 
diagnoses were listed as chronic aspiration and GERD, history 
of positive PPD, rule out tuberculosis, and left renal cyst, 
chronic hematuria.

A December 1995 VA discharge summary report reveals that the 
veteran was re-admitted to the above VAMC on October 16, 
1995, with a one-year history of shortness of breath, dyspnea 
on exertion, productive cough, and frontal headaches, and 
complaints of a three-week history of intermittent shakes, 
chills, and nausea.  On admission, it was noted that the 
veteran's social history included 20 years of smoking one 
pack of cigarettes per day, that the veteran had lost 
approximately 10 pounds in the past six months, and that he 
had decreasing appetite.  The initial diagnoses, also 
referred to as "problems one through three," respectively, 
were listed as chronic progressive pulmonary fibrosis, 
history of positive PPD, and GERD.

Regarding problem number one, it was noted that the results 
of chest X-Rays obtained on the day of the admission were 
"discussed with Pulmonary" and that, after weighing the 
risks and benefits of various alternatives, it was felt that 
the veteran would best benefit from a transbronchial biopsy 
or bronchoscopy.  This procedure was performed on October 24, 
1995.  During this procedure, the veteran developed a 30 
percent left pneumothorax, but a chest tube was then inserted 
and the veteran was transferred to the Medical Intensive Care 
unit, where he remained for 24 hours and was put on a bypass 
because of elevated levels of PCO2 and white blood cell 
count.  The veteran was stabilized within 24 hours, but 
continued to be febrile and have elevated white blood cell 
counts for approximately one week.

Upon removal of the chest tube on October 29, an X-Ray 
demonstrated the presence of a left pneumothorax superior to 
the left hemi-diaphragm, which was "present for several 
days."  Thus, on November 1, 1995, it was decided to insert 
another chest tube, after which the veteran's pulmonary 
condition was noted to be stable.  This second chest tube was 
removed four days later without complication, and the veteran 
was then transferred "from Step Down unit to the floor."  
Follow-up X-Rays demonstrated no evidence of a left 
pneumothorax superior to the left diaphragm.  On November 9, 
the veteran complained of chest pain and increased shortness 
of breath.  Additional studies conducted were negative for 
thrombus, and it was noted that it was unlikely that the 
veteran's episode was secondary to pulmonary embolism, and 
that the veteran's biopsy results demonstrated evidence of 
chronic progressive pulmonary fibrosis.

Regarding problem number two (positive PPD), the above 
summary report indicates that the veteran had a history of 
positive PPD back in June 1990, and that, while treatment at 
that time had not been completed due to a severe rash 
reaction, the current pulmonary condition was unlikely to be 
secondary to tuberculosis.

Regarding problem number three (GERD), the above summary 
report indicates that the veteran had a history of 
aspiration, and that an esophageal dilatation procedure would 
be considered prior to discharge.  A record dated November 
29, 1995, shows that a percutaneous endoscopic gastrostomy 
tube placement was performed, after obtaining consent and 
discussing risks, alternatives, and benefits.

Additional records produced during the veteran's October 
through December 1995 VA admission reveal additional 
"problems" involving nutrition, a mass adjacent to the 
heart, leukocytosis, and a possible urinary tract infection 
versus a possible benign prostatic hypertrophy.  As of 
December 3, it was noted that the veteran was less oriented 
than his baseline, as he was not oriented to place and his 
family reported that he had been confused during the night.  
On December [redacted], 1995, the veteran died.

According to his certificate of death, the cause of death was 
end stage lung disease.  Chronic aspiration pneumonia, 
gastroesophageal reflux, and an ocular [disease] were listed 
as medical conditions that contributed to the veteran's 
death.  The manner of death was natural.

According to the veteran's December 1995 autopsy report, the 
veteran had a past medical history significant for chronic 
pulmonary fibrosis, GERD, oculopharyngeal myopathy, and 
tuberculosis.  He was admitted on October 16, 1995, with 
progressive dyspnea on exertion for one year, a worsening 
right pleural effusion and new left upper lobe lesion, as 
well as productive cough, frontal headache, with nausea, and 
shaking chills, decreasing appetite, and a ten-pound 
bodyweight loss over the last six months.  His past social 
history was significant for alcohol and tobacco use and for 
employment in copper and uranium minings.

In the above report, the pathologist described the above 
referenced veteran's course of treatment at the VAMC between 
October and December 1995, which included a transbronchial 
biopsy, and noted that a 30 percent pneumothorax had resolved 
on November 5, 1995.  He further noted that a percutaneous 
endoscopic gastrostomy tube had been inserted on November 29, 
to facilitate feeding.  At that point, the veteran's 
prognosis had been considered poor due to extensive 
irreversible pulmonary disease, and the veteran was placed on 
a "do not resuscitate and do not intubate" status with 
continued comfort measures, and was pronounced dead on 
December [redacted], 1995.  An unlimited autopsy was being performed 
the day after the veteran's demise.

The veteran's autopsy report offers a very detailed 
description of the result of the external and internal 
pathological examinations of the veteran's body.  It also 
describes the result of the microscopic analysis of samples 
from the veteran's main systems, including his respiratory 
system, and lists the following final anatomical diagnoses:  
massive pulmonary fibrosis, chronic obstructive pulmonary 
disease - emphysema, bronchopneumonia, atherosclerotic 
vascular disease, severe, and enucleated eye, left, with 
history of trauma in 1968.  Additionally, the pathologist 
included the following "final comment" in his report:

[The veteran] was a 76 year old male who 
died of end stage lung disease secondary 
to silicosis.  Silicosis is a pulmonary 
disease that results from exposure to 
crystalline silica, often not becoming 
manifested until 20-40 years after 
initial exposure.  Silica is the 
mineralogic term for the oxide of element 
of silicon, SI02.  The crystalline form 
of silica, e.g., quartz, is abundant in 
the earth's crust and exposure can occur 
in many kinds of mining operations, 
including but not limited to, 
sandblasting, quarry work, pottery and 
ceramic manufacture, and in mining for 
coal, copper, gold, graphite, lead, mica, 
and tin.  The decedent has a history of 
employment in copper and uranium mining.  
The crystalline form of silica is 
fibrinogenic and is thought to cause 
injury by forming hydrogen bonds with 
cellular macromolecules including 
phospholipids and proteins leading to 
protein denaturation and damage to lipid 
membranes.  Immunologic factors resulting 
from the exposure of antigenic sites of 
denatured proteins may play a role in 
silica related tissue injury.  Free 
radical generation from freshly 
fractur[e]d silica particles may also 
play a role.  Phagocytized silica 
particles interact with lysosomal and/or 
plasmalemmal membranes of the macrophages 
leading to cell injury or death.  ...  This 
pattern of injury may lead to nodular 
lesions that may eventually coalesce 
forming conglomerate silicosis.  Adjacent 
emphysema is often present as it was in 
this case.  Silicotic nodules may extend 
to the pleural surfaces where they may 
cause extensive pleural adhesions which 
were also present in this case.  Hilar 
lymph nodes are virtually always involved 
and calcifications may be present 
producing an "eggshell" appearance on 
x-ray.  The mat of lymph nodes in the 
intercarinal regions in this case had 
multiple silicotic nodules with 
calcifications.  These were adjacent to 
an area of increased fibrosis in the 
posterior inferior portion of the right 
upper lobe and these two factors together 
may have accounted for the vague "mass-
like" lesion seen in this patient's 
radiograph.

Patients with silicosis have impaired 
resistance to tubercle bacilli, perhaps 
due to silica induced injury of the 
macrophages.  In fact, 40-60% of 
conglomerate silicosis are complicated by 
tuberculosis.  The bilateral apical 
cavitary lesions present in this case 
were consistent with a history of 
tuberculosis in 1990.  Postmortem special 
stains and postmortem acid fast bacterial 
smears were negative.  ...  Sections of the 
lung also showed areas of alveolar 
inflammation, rare foreign body giant 
cells, and occasional hyalinized 
membranes over some alveolar spaces.  
These changes suggest a small component 
of aspiration with subsequent 
bronchopneumonia may have been present in 
this case as well.

Oculopharyngeal myopathy is an autosomal 
dominant condition which has some 
increased inciden[ce] in the Spanish-
American families in Southern Colorado, 
Northern Arizona and New Mexico.  The 
clinical condition is characterized by 
dysphasia and ocular motor problems.  ...

Additional findings in this case include 
changes in the esophagus consistent with 
a history of gastroesophageal reflux 
disease, an intact percutaneous 
endoscopic gastrostomy tube without 
evidence of serositis and benign 
prostatic hyperplasis.

The manner of death is natural.

On appeal, the appellant does not contend that the death of 
the veteran was due to his service-connected disabilities.  
Instead, she contends, in essence, that the medical treatment 
that the veteran received from VA caused additional 
disability, which contributed to the veteran's death.  In 
particular, she claims that the biopsy procedure that was 
performed in October 1995, the tardiness of medical treatment 
by a pulmonary specialist, and the rough treatment received 
from a VA radiologist, all caused complications which 
hastened the veteran's death, and that medication that was 
administered by VA also worsened the veteran's medical 
condition.  At the Travel Board Hearing of March 1999, she 
and her daughter restated their contentions of record, but 
neither of them has shown, nor claimed, that she is a medical 
expert. 

Initial considerations 

During the pendency of this claim, there were two substantial 
changes in the law.

First, the statutory provisions pertaining to claims for 
entitlement to compensation for disability or death incurred 
as a result of VA medical treatment pursuant to 38 U.S.C.A. 
§ 1151 were revised in September 1996, effective October 1, 
1997, to essentially include the element of fault on the part 
of VA.  VA's General Counsel thereafter held, in a 1997 
precedent opinion, that all claims for benefits under § 1151 
filed prior to October 1, 1997, would be adjudicated under 
the code provisions that existed prior to that date.  See 
VAOPGCPREC 40-97.

In the present case, the appellant's claim for benefits under 
the provisions of § 1151 was filed in March 1996.  Therefore, 
the new version of that section of the law is not applicable, 
and the claim must be considered under the code provisions as 
they existed prior to October 1, 1997.  (These earlier 
provisions, while not requiring a determination of fault, did 
nevertheless require a causal connection between the VA 
treatment and the additional disability or death, as will be 
discussed later in this decision.)  The applicable 
regulations currently published in the Code of Federal 
Regulations (i.e., the 2001 version) are consistent with that 
earlier version of § 1151, so those are the ones that will be 
cited in this decision.

Second, on November 9, 2000, the President signed into law 
the above cited VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Among other things, this new law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
In the present case, the appellant has been notified, by 
means of the rating decision on appeal, statement of the 
case, and supplemental statements of the case issued 
throughout the pendency of her appeal, of the evidence that 
she needs to submit to substantiate her claim for 
compensation benefits under § 1151.  She has also been 
provided with notice of the applicable laws and regulations 
by means of the statement of the case and supplemental 
statements of the case.  VA has no outstanding duty to inform 
her that any additional information or evidence is needed.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  In this case, a review of the record shows that 
the RO has secured the veteran's service medical records, VA 
treatment records reflecting the 1995 medical treatment on 
which the appellant has based her claim under § 1151, and the 
veteran's autopsy report.  The appellant has not identified 
any additional records that may still be outstanding.  
Therefore, efforts to obtain additional medical records are 
not warranted.

It is further noted that the appellant's request to provide 
testimony before a member of the Board was attended to, and 
she did so, along with her daughter, at the March 1999 Travel 
Board Hearing referred to earlier.  Additional development, 
in the form of a request for a medical opinion on the central 
question of this case, is not needed, as such opinion was 
already rendered by the pathologist who conducted the autopsy 
of the veteran's body in December 1995.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the appellant 
because the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  

Legal analysis

The version of § 1151 that is applicable to this claim (as 
explained earlier) provided that where any veteran suffers an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation ... awarded 
under any of the laws administered by the Secretary, or as 
the result of having submitted to an examination under any 
such law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation ... shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected."  38 U.S.C.A. § 1151 (West 1991).

The applicable regulation provides that compensation will not 
be payable under § 1151 for the continuance or natural 
progress of disease or injuries for which the VA 
hospitalization was authorized.  See 38 C.F.R. § 3.358(b)(2) 
(2001).  The regulation further provides that, in determining 
causation, it must be shown that an additional disability is 
actually the result of a disease or injury or an aggravation 
of an existing disease or injury related to VA medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c) (2001).  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable, in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Id.

In addition to the above, VA law provides that, in order to 
establish entitlement to compensation for the cause of the 
veteran's death, the evidence must show that a disability 
incurred or aggravated by VA medical treatment was the 
principal or contributory cause of death.  See 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (2001).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  In order to constitute the principal cause of 
death, the disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b) (2001).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
disability that made the veteran "materially less capable" 
of resisting the effects of the fatal disease or that such 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359, 367 (1995); 
38 C.F.R. § 3.312(c)(1) (2001).  If the disability affected a 
vital organ, consideration must be given to whether the 
debilitating effects of the disability rendered the veteran 
less capable of resisting the effects of other diseases.  See 
38 C.F.R. § 3.312(c)(3) (2001).

In the case at hand, the appellant essentially contends that 
the veteran's death was hastened, if not caused, by improper 
VA medical care during his terminal hospitalization of 1995.  
Having been advised by the RO of what is needed to submit a 
substantially complete application for benefits under § 1151, 
the appellant has not submitted competent medical evidence 
supporting her contentions on appeal.  Instead, the appellant 
has only offered her own rather general arguments, and those 
of her daughter, to the effect that they both believe that, 
because of VA medical mistreatment, the veteran died.  
Neither the appellant, nor her daughter, has shown, nor 
claimed, that she is a medical expert, capable of rendering 
medical opinions.  Therefore, their opinions are insufficient 
to establish causation because, in order to have that effect, 
medical knowledge is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In reviewing the present claim on appeal, the Board notes 
that the pathologist who performed the veteran's autopsy in 
December 1995 has essentially answered the central question 
of this matter:  he has opined that the veteran died of 
massive pulmonary fibrosis, or end-stage lung disease 
secondary to silicosis, which he said is a disease that 
results from exposure to crystalline silica, which is a 
chemical compound to which miners who work with coal, copper, 
and lead, such as the veteran, are known to be exposed.  The 
pathologist has also addressed the fact that the veteran 
developed a left pneumothorax while on treatment by VA, and 
has confirmed what the record shows, i.e., that the condition 
resolved well before the veteran's death in December 1995.

As discussed above, the record contains a medical opinion 
showing a cause of death that was secondary to the veteran's 
post-service occupation as a miner, rather than the result of 
VA medical treatment, and there is no competent evidence 
supporting the appellant's contention on appeal to the effect 
that the VA medical treatment that the veteran received 
between October and December 1995 produced additional 
disability that contributed substantially or materially to 
the cause of the veteran's death.

In view of the above finding, the Board concludes that 
entitlement to compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.


ORDER

Entitlement to compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

